DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: On line 3 “flame” appears to be a typographical error for frame.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Karandikar et al. (US 9,462,710).
Regarding claim 1, Karandikar17 et al. (hereafter “D1”) discloses a rack (10) for storing electrical equipment (switchgear), comprising: a columnar frame (not indexed – frame structures shown in figures 3 (vertical frame) and 5 (horizontal frame)) formed by combining a vertical frame and a horizontal frame; and a connecting member (one of flap 20) attached to the horizontal frame (at hinge 22), wherein the horizontal frame has a first portion (upper/right half of top of rack in figure 3) including the connecting member (20) and a second portion (bottom/left half of top of rack in figure 3 below 22) other than the first portion, and wherein the connecting member (20) is movably attached to the second portion (via hinge 22) such that an inside of the rack is opened in the first portion (flap 20 opens to inside access through openings 28 – col. 3, lines 44-54).
Regarding claim 2, D1 discloses  wherein the connecting member (20) is attached to the second portion by a hinge (22) (figure 4).
Regarding claim 3, D1 discloses further comprising a cover (other of flap 20) attached to the rack such that an opening of the rack including the first portion which can be opened by the connecting member is covered (other flap 20/hinge 22 also covers first portion), wherein the cover has an opening and closing portion (20/22) which allows the inside of the rack to be opened in the first portion (figure 7). 
Regarding claim 4, D1 discloses further comprising: a ceiling plate (32) provided with an opening (28): and a fixed frame (grate structure 30 frames openings) attached around the opening, wherein the fixed frame has a notch (one of openings 28) at the first portion (upper/right half of top of rack in figure 3), and wherein the notch is closed by the connecting member (20 covers openings 28).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631